Citation Nr: 1242975	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-35 744	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy.

2.  Entitlement to service connection for a disability manifested as shortness of breath, lack of stamina and lack of energy.

3.  Entitlement to service connection for a disability manifested as impairment of memory and concentration.

4.  Entitlement to service connection for erectile dysfunction.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



REMAND

The Veteran had active duty service from January 1971 to January 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the above issues as residual effects of the Veteran's chemotherapy treatment for his non-Hodgkin's lymphoma.  

The Veteran underwent a VA-arranged examination with a Belgian doctor, Dr. C.C., in December 2005, during which he stated that the Veteran's shortness of breath was "probably" related to his chemotherapy for the service-connected lymphoma, and that his other claimed disorders "could be" related to his chemotherapy.  He arranged to have further testing done on the Veteran and he saw the Veteran for another VA-arranged examination in September 2007.  Dr. C.C. reversed all of his opinions at that examination without explanation or discussion of his previous opinions.  

Neither examination report discussed whether the Veteran's service-connected non-Hodgkin's lymphoma, or his secondary service-connected disabilities including left kidney carcinoma status post partial nephrectomy and right lower extremity edema, has aggravated any of the disorders for which the Veteran now seeks service connection.  

The Board notes a June 2007 evaluation from the Veteran's Belgian primary physician, Dr. S.H., which noted that all of the Veteran's claimed disorders "may be" or "could be" related to the Veteran's right lower extremity thrombosis or to various chemicals used in the Veteran's chemotherapy for his non-Hodgkin's lymphoma.  Those opinions are somewhat equivocal or speculative and do not provide a basis for rating.

The Board notes that those doctors were Belgian and that all of these opinions were translated into English.  The Veteran argues that there may have been a mis-translation or that some of the essence of the opinions may have been lost in translation.  Additionally, the Veteran argues that that Dr. C.C. was an orthopedist and that he does not have the medical expertise necessary in this case.  

The Board additionally notes that it appears that no definitive diagnoses for respiratory, mental and peripheral neuropathy disorders have been made.  An electromyography (EMG) given to the Veteran appears to have been normal, though there was some noted loss of reflexes and skin sensation in the Veteran's upper extremities.  Likewise, the Veteran's pulmonary functions test appears to have small abnormalities, but was interpreted as being essentially normal.  Finally, the Veteran's memory and concentration were shown to be somewhat diminished, but no actual diagnosis was given for that deficiency.  

In light of all of the above-noted deficiencies, the Board finds that the more prudent course is to remand this case for new VA examinations in order to clarify the nature of the claimed disabilities, and whether any diagnosed disability is related to the Veteran's chemotherapy regimen completed in April 2003, and if not, whether any disorder has been aggravated by a service-connected disability or treatment therefor.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Information regarding any ongoing treatment for the Veteran's claimed problems should be solicited and any identified records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any treatment he may have had for any claimed disorder, records for which are not already of record.  After securing the necessary release forms, VA should attempt to obtain and associate any identified treatment records with the claims file.  If those identified records cannot be obtained, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination with an appropriate examiner/specialist in order to determine whether any current peripheral neuropathy is related to the Veteran's service-connected non-Hodgkin's lymphoma, treatment therefor, or associated service-connected disabilities.  All tests deemed necessary should be conducted and the results reported in detail.

If no current peripheral neuropathy is found, the examiner should discuss whether such existed at any time following the beginning of the Veteran's chemotherapy and should specifically indicate whether the Veteran's lay complaints of numbness and tingling throughout the appeal period are indicative of peripheral neuropathy that existed but has since resolved.  It should also be noted whether any current symptom is traceable to any other disease process that is attributable to service-connected disability or treatment therefor.

As for currently diagnosed disability, the examiner should indicate whether:

(a) the Veteran's disability more likely, less likely, or at least as likely as not (50 percent or greater probability) is caused by or the result of the Veteran's:
(1) non-Hodgkin's lymphoma; 
(2) any treatment for that condition, including chemotherapy; or, 
(3) by the Veteran's service-connected 
 (i) right lower extremity edema, or 
(ii) left kidney carcinoma status post partial nephrectomy, or treatment therefor.

(b) the Veteran's disability has been aggravated (i.e., made permanently worse beyond the normal progression of that disease) by his service-connected 
(1) non-Hodgkin's lymphoma; 
(2) any treatment for that condition, including chemotherapy; 
(3) right lower extremity edema; 
(4) left kidney carcinoma status post partial nephrectomy; or, 
(5) the aggregate effect of those service-connected disabilities or treatment therefor.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Schedule the Veteran for a VA examination with an appropriate examiner/specialist in order to determine whether any current disorder manifested by shortness of breath and decreased stamina and energy is related to the Veteran's service-connected non-Hodgkin's lymphoma, treatment thereof, or associated service-connected disabilities.  All tests deemed necessary, including a pulmonary function test (PFT), should be conducted and the results reported in detail.

If no current disorder is identified, respiratory or otherwise, the examiner should discuss whether such existed at any time following the beginning of the Veteran's chemotherapy and should specifically indicate whether the Veteran's lay complaints of shortness of breath, etc. throughout the appeal period are indicative of a disorder that existed but has since resolved.

As for currently diagnosed disability, the examiner should opine whether:  

(a) the Veteran's disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) is caused by or the result of the Veteran's:
(1) non-Hodgkin's lymphoma; 
(2) any treatment for that condition, including chemotherapy; or, 
(3) by the Veteran's service-connected 
 (i) right lower extremity edema, or 
(ii) left kidney carcinoma status post partial nephrectomy or treatment therefor.

(b) the Veteran's disorder has been aggravated (i.e., made permanently worse beyond the normal progression of that disease) by his service-connected 
(1) non-Hodgkin's lymphoma; 
(2) any treatment for that condition, including chemotherapy; 
(3) right lower extremity edema; 
(4) left kidney carcinoma status post partial nephrectomy; or, 
(5) the aggregate effect of those service-connected disabilities and/or treatment.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination with an appropriate examiner/specialist in order to determine whether any current mental/memory/concentration disorder is related to the Veteran's service-connected non-Hodgkin's lymphoma, treatment thereof, or associated service-connected disabilities.  All tests deemed necessary should be conducted and the results reported in detail.

If no current mental/memory/concentration disorder is found, the examiner should discuss whether such existed at any time following the beginning of the Veteran's chemotherapy and should specifically indicate whether the Veteran's lay complaints of memory and concentration problems throughout the appeal period are indicative of a mental/memory/concentration disorder that existed but has since resolved.

As for any currently diagnosed disorder, the examiner should opine whether:  

(a) the Veteran's mental/memory/concentration disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) is caused by or the result of the Veteran's:
(1) non-Hodgkin's lymphoma; 
(2) any treatment for that condition, including chemotherapy; or, 
(3) by the Veteran's service-connected 
(i) right lower extremity edema, or 
(ii) left kidney carcinoma status post partial nephrectomy or treatment therefor.

(b) the Veteran's mental/memory/concentration disorder has been aggravated (i.e., made permanently worse beyond the normal progression of that disease) by his service-connected 
(1) non-Hodgkin's lymphoma; 
(2) any treatment for that condition, including chemotherapy; 
(3) right lower extremity edema; 
(4) left kidney carcinoma status post partial nephrectomy; or, 
(5) the aggregate effect of those service-connected disabilities/treatment for them.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination with an appropriate examiner/specialist in order to determine whether any erectile dysfunction is related to the Veteran's service-connected non-Hodgkin's lymphoma, treatment thereof, or associated service-connected disabilities.  All tests deemed necessary should be conducted and the results reported in detail.

If no current erectile dysfunction disorder is found, the examiner should discuss whether such existed at any time following the beginning of the Veteran's chemotherapy and should specifically indicate whether the Veteran's lay complaints of erectile/sexual performance problems throughout the appeal period are indicative of an erectile dysfunction that existed but has since resolved.

As for currently diagnosed disability, the examiner should opine whether:  

(a) the Veteran's erectile dysfunction disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) is caused by or the result of the Veteran's:
(1) non-Hodgkin's lymphoma; 
(2) any treatment for that condition, including chemotherapy; or, 
(3) by the Veteran's service-connected 
(i) right lower extremity edema, or 
(ii) left kidney carcinoma status post partial nephrectomy or treatment therefor.

(b) the Veteran's erectile dysfunction disorder has been aggravated (i.e., made permanently worse beyond the normal progression of that disease) by his service-connected 
(1) non-Hodgkin's lymphoma; 
(2) any treatment for that condition, including chemotherapy; 
(3) right lower extremity edema; 
(4) left kidney carcinoma status post partial nephrectomy; or, 
(5) the aggregate effect of those service-connected disabilities/treatment for them.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following the above development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection, all to include as secondary to service-connected disabilities or treatment thereof.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

